Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 07/27/2022. This Action is made FINAL.
Claim(s) 1 - 18 are pending for examination.
Previous Claim Rejections - 35 USC § 112
Claim(s) 1-6 and 8-18 were previously rejected under 35 U.S.C. 112(a). In response to Applicant's amendment, the 35 U.S.C. 112(a) rejection(s) of claim(s) 1-6 and 8-18 have been withdrawn.
Claim(s) 1-18 were previously rejected under 35 U.S.C. 112(b). In response to Applicant's amendment, the 35 U.S.C. 112(b) rejection(s) of claim(s) 1-18 have been withdrawn.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1 - 18 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.
However it should be noted that in regards to applicant’s argument: 

“Further, claim 1 recites, in relevant part, "a second communication interface circuit configured to communicate with a mobile apparatus." In contrast, Koenig discloses the "communication interface 416" is only capable of communicating with "server 102" and no other device.”

No where in Koenig is it disclosed that "communication interface 416" is only capable of communicating with "server 102" and no other device. Koenig simply not disclosed if it does communicate with any other device. In fact Koenig discloses Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” As the mobile device is displaying vehicle data it must be sent through some interface from the vehicle and eventually must be received by the mobile device.
Examiner believes applicant’s amendment overcomes the previous 103 rejection presented in the non-final rejection because there is not enough evidence to state that the way the mobile device interfaces with the vehicle is a physically distinct “second communication interface circuit.”




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20160003621 A1; hereinafter known as Koenig) in view of Kapolka et al. (US 20040138790 A1; hereinafter known as Kapolka) and Luke et al. (US 20170039668 A1; hereinafter known as Luke).

Regarding Claim 1, Koenig teaches A processing unit for a vehicle, comprising: 
a first communication interface circuit configured to communicate with a server apparatus and/or a mobile apparatus; 
a second communication interface 
an internal communication interface circuit configured to communicate with a vehicle bus network of the vehicle,
{
Fig. 4 Label 416 shows a communication block which connects to a server and thus reads on a “a first communication interface circuit configured to communicate with a server apparatus and/or a mobile apparatus”

Fig. 3 and Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” Where the vehicle ecu has some interface to communicate data to the “vehicle interface on the mobile device”

Fig. 4 label 410 shows a CAN interface which reads on “an internal communication interface configured to communicate with a vehicle bus network of the vehicle” as it links the controller to the ECUs.
}

wherein the processing unit is configured to:
use the second communication interface circuit to receive vehicle entry data representative of an access authorization for a driver to access the vehicle; 
{
Para [0175] “An operator's phone or other device may be used as a key or security device for the vehicle. Alternatively, a key card or security badge may be used to activate the vehicle.” where the phone can communicate with the vehicle to provide access
}

use the internal communication interface circuit to receive vehicle analysis data; 
and to take the received vehicle analysis data as a basis for ascertaining provision data and for providing said provision data on the first communication interface circuit of the processing unit for the purpose of communication with the server apparatus and/or the mobile apparatus.
{
Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” Where the vehicle ecu has some interface to communicate data to the “vehicle interface on the mobile device”. Data is coming from the vehicle ECU and then is being transmitted as data to be displayed, e.g. provision data.

It can be seen the CAN interface, fig. 4 and 5 label 410, which reads on internal communication interface circuit. Is what connects to the vehicle ECU.
}


Koenig does not teach, a second communication interface circuit (physically distinct from the first circuit) and take the vehicle entry data as a basis for ascertaining an enable signal to allow use of the vehicle and for providing said enable signal on the internal communication interface circuit. 

However Kapolka does teach a first communication interface circuit configured to communicate with a server apparatus and/or a mobile apparatus; 
{ fig. 3A label 302 and para [0043] “such as a wireless interface 302 that controls communication between the OBU 105 and the server 202”
}
a second communication interface circuit configured to communicate with a mobile apparatus; 
{ fig. 3A label 306 and para [0043] “an optional user interface 306 that allows a user to read and/or enter information into the OBU 105.”

Para [0097] “Variations of the system described above are possible without departing from the scope of the invention. For example, selected applications may be run locally on proprietary equipment owned by the customers (i.e., the fleet managers, vehicle distributors, vehicle dealers and the like) as a stand alone software application instead of over the Internet. Further, the OBU 105 can be equipped with, for example, a bar code scanner and/or other human user interface to facilitate data capture. Other user interfaces and functions, such as a handheld diagnostics tool, workflow integration tool, links between data captured by different applications, and tools to provide advance warning of vehicle faults or pre-arrival diagnostics information may also be included as application modules or core services or even integrated within the application modules themselves. Note that one or more additional servers can also be incorporated into the system to, for example, accommodate additional data management functions and/or provide interfaces for integrating with existing applications.”
}
an internal communication interface circuit configured to communicate with a vehicle bus network of the vehicle,
{fig. 3A label 304 and para [0043] “a vehicle interface 304 that allows the OBU 105 to transmit to and receive from, for example, electronic control units (ECUs), vehicle controllers, and/or other vehicle components 308, and an optional user interface 306 that allows a user to read and/or enter information into the OBU 105.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig to incorporate the teachings of Kapolka to have a second communication interface circuit that is physically distinct from other communication interface circuits because it would be obvious to try. Fig. 5 of Koenig which is an alternate embodiment to that of fig. 4 even discloses the use of a dongle for communication with a phone using short range wireless communication (e.g. bluetooth) versus the long range communication used with the server in fig. 4 (e.g. cellular/satellite). Additionally splitting of tasks to be performed on separate pieces for hardware is well known within the art with no specific advantages of using physically distinct circuits over a single circuit presented in applicant’s claims or specification.

Koenig in view of Kapolka does not teach, take the vehicle entry data as a basis for ascertaining an enable signal to allow use of the vehicle and for providing said enable signal on the internal communication interface circuit. 

However, Luke teaches take the vehicle entry data as a basis for ascertaining an enable signal to allow use of the vehicle and for providing said enable signal on the internal communication interface circuit
{
Para [0078] “The user then approaches electric vehicle 110 and uses the user's mobile device as a key to turn on and use electric vehicle 110, thus initiating the user's temporary use session of electric vehicle 110. This may be performed, for example, by communication of security credentials from the collection, charging and distribution machine 108a and/or the electric vehicle sharing management system server 106 to the mobile device 204 (which may be encrypted) associated with the account of the user. These security credentials are recognized by a security system of the electric vehicle 110 in order to enable operation of the electric vehicle 110 for use.”
Where the security credentials, e.g. vehicle entry data, are being recognized to turn the vehicle on, e.g. basis for ascertaining an enable signal.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Kapolka to incorporate the teachings of Luke to Use the vehicle entry data to ascertain an enable signal because using the vehicle entry data from a mobile device to ascertain an  enable signal allows for flexibility in what users can access the vehicle (para [0078] “the electric vehicle sharing management system server 106 and/or the collection, charging and distribution machine 108b at which the user is returning the electric vehicle 110 may also deactivate or remove the security credentials sent to the user's mobile device 204 so that the user's mobile device may no longer be used as a key to turn on or start the electric vehicle 110. The electric vehicle 110 will then be ready for another temporary use session by another user.”)

Regarding Claim 6, Koenig in view of Kapolka and Luke teaches The processing unit according to claim 1. Koenig further teaches further configured to: take the vehicle entry data as a basis for ascertaining vehicle user data and for providing said vehicle user data on the first communication interface circuit, wherein the vehicle user data are representative of an identity of the driver.
{
Para [0145] “In another embodiment, the mobile device 110 provides a security device or security key for the vehicle through its communication with the gauge 414. In an illustrated embodiment, the mobile device 110 includes a driver profile including age and experience level. The gauge 414 receives the driver profile information from the mobile device 110 and automatically sets vehicle settings such as the vehicle suspension, shifting patterns, etc. based upon the driver profile.”
}



Regarding Claim 8, Koenig teaches A system comprising: 
a first communication interface circuit configured to communicate with a server apparatus and/or a mobile apparatus; 
a second communication interface 
an internal communication interface circuit configured to communicate with a vehicle bus network of the vehicle,
{
Fig. 4 Label 416 shows a communication block which connects to a server and thus reads on a “a first communication interface configured to communicate with a server apparatus and/or a mobile apparatus”

Fig. 3 and Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” Where the vehicle ecu has some interface to communicate data to the “vehicle interface on the mobile device”

Fig. 4 label 410 shows a CAN interface which reads on “an internal communication interface configured to communicate with a vehicle bus network of the vehicle” as it links the controller to the ECUs.
}
The vehicle comprises:
the processing unit is configured to:
use the second communication interface circuit to receive vehicle entry data representative of an access authorization for a driver to access the vehicle; 
{
Para [0175] “An operator's phone or other device may be used as a key or security device for the vehicle. Alternatively, a key card or security badge may be used to activate the vehicle.” activating the vehicle with the phone in a way similar to a key/security device means that some sort of authorization data for vehicle access is being sent.
}

use the internal communication interface circuit to receive vehicle analysis data; 
and to take the received vehicle analysis data as a basis for ascertaining provision data and for providing said provision data on the first communication interface circuit of the processing unit for the purpose of communication with the server apparatus and/or the mobile apparatus.
{
Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” Where the vehicle ecu has some interface to communicate data to the “vehicle interface on the mobile device”. Data is coming from the vehicle ECU and then is being transmitted as data to be displayed, e.g. provision data.

It can be seen the CAN interface, fig. 4 and 5 label 410, which reads on internal communication interface. Is what connects to the vehicle ECU.
}
the mobile apparatus comprising: 
a third communication interface circuit configured to communicate with the processing unit,
{
Fig. 3 and Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” where the vehicle interface 314 is shown to be on the mobile device and communicates with an ecu, e.g. processing unit of a vehicle, and is thus reads on the third communication interface


Regarding the second communication interface, In the claim interpretation section above it is stated that the specification states “Physically, the first and/or second and/or third communication interface of the mobile apparatus can form one unit and can thus be a single communication interface.” Thus, as the third communication interface is taught, the second communication interface can be considered taught as well as under the broadest reasonable interpretation they can be considered to be physically the same.
}
wherein the mobile apparatus is configured to:
provide the vehicle entry data on the second communication interface circuit for the purpose of transfer to the processing unit; 
{
 Para [0175] “An operator's phone or other device may be used as a key or security device for the vehicle. Alternatively, a key card or security badge may be used to activate the vehicle.” activating the vehicle with the phone in a way similar to a key/security device means that some sort of authorization data for vehicle access is being sent.
}

use the third communication interface circuit to receive the provision data; 
and signal the provision data.
{
Fig. 3 and Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” where speed, fuel consumption, and operational parameters can be considered provision data and where displaying them to a user can be considered “signal the provision data”
}



Koenig does not teach, a second communication interface circuit (physically distinct from the first circuit) and take the vehicle entry data as a basis for ascertaining an enable signal to allow use of the vehicle and for providing said enable signal on the internal communication interface circuit. and use the first communication interface circuit to receive vehicle entry data from the server apparatus;

However Kapolka does teach a first communication interface circuit configured to communicate with a server apparatus and/or a mobile apparatus; 
{ fig. 3A label 302 and para [0043] “such as a wireless interface 302 that controls communication between the OBU 105 and the server 202”
}
a second communication interface circuit configured to communicate with a mobile apparatus; 
{ fig. 3A label 306 and para [0043] “an optional user interface 306 that allows a user to read and/or enter information into the OBU 105.”

Para [0097] “Variations of the system described above are possible without departing from the scope of the invention. For example, selected applications may be run locally on proprietary equipment owned by the customers (i.e., the fleet managers, vehicle distributors, vehicle dealers and the like) as a stand alone software application instead of over the Internet. Further, the OBU 105 can be equipped with, for example, a bar code scanner and/or other human user interface to facilitate data capture. Other user interfaces and functions, such as a handheld diagnostics tool, workflow integration tool, links between data captured by different applications, and tools to provide advance warning of vehicle faults or pre-arrival diagnostics information may also be included as application modules or core services or even integrated within the application modules themselves. Note that one or more additional servers can also be incorporated into the system to, for example, accommodate additional data management functions and/or provide interfaces for integrating with existing applications.”
}
an internal communication interface circuit configured to communicate with a vehicle bus network of the vehicle,
{fig. 3A label 304 and para [0043] “a vehicle interface 304 that allows the OBU 105 to transmit to and receive from, for example, electronic control units (ECUs), vehicle controllers, and/or other vehicle components 308, and an optional user interface 306 that allows a user to read and/or enter information into the OBU 105.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig to incorporate the teachings of Kapolka to have a second communication interface circuit that is physically distinct from other communication interface circuits because it would be obvious to try. Fig. 5 of Koenig which is an alternate embodiment to that of fig. 4 even discloses the use of a dongle for communication with a phone using short range wireless communication (e.g. bluetooth) versus the long range communication used with the server in fig. 4 (e.g. cellular/satellite). Additionally splitting of tasks to be performed on separate pieces for hardware is well known within the art with no specific advantages of using physically distinct circuits over a single circuit presented in applicant’s claims or specification.

Koenig in view of Kapolka does not teach, take the vehicle entry data as a basis for ascertaining an enable signal to allow use of the vehicle and for providing said enable signal on the internal communication interface circuit. and use the first communication interface circuit to receive vehicle entry data from the server apparatus; 

However, Luke teaches take the vehicle entry data as a basis for ascertaining an enable signal to allow use of the vehicle and for providing said enable signal on the internal communication interface circuit
{
Para [0078] “The user then approaches electric vehicle 110 and uses the user's mobile device as a key to turn on and use electric vehicle 110, thus initiating the user's temporary use session of electric vehicle 110. This may be performed, for example, by communication of security credentials from the collection, charging and distribution machine 108a and/or the electric vehicle sharing management system server 106 to the mobile device 204 (which may be encrypted) associated with the account of the user. These security credentials are recognized by a security system of the electric vehicle 110 in order to enable operation of the electric vehicle 110 for use.”
Where the security credentials, e.g. vehicle entry data, are being recognized to turn the vehicle on, e.g. basis for ascertaining an enable signal.
}
and use the first communication interface circuit to receive vehicle entry data from the server apparatus; 

{
Para [0078] “The user then approaches electric vehicle 110 and uses the user's mobile device as a key to turn on and use electric vehicle 110, thus initiating the user's temporary use session of electric vehicle 110. This may be performed, for example, by communication of security credentials from the collection, charging and distribution machine 108a and/or the electric vehicle sharing management system server 106 to the mobile device 204 (which may be encrypted) associated with the account of the user. These security credentials are recognized by a security system of the electric vehicle 110 in order to enable operation of the electric vehicle 110 for use.”
Where the security credentials, e.g. vehicle entry data, can be received from a server.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Kapolka to incorporate the teachings of Luke to Use the vehicle entry data to ascertain an enable signal and to receive the vehicle entry data from a server because these characteristics allows for flexibility in what users can access the vehicle (para [0078] “the electric vehicle sharing management system server 106 and/or the collection, charging and distribution machine 108b at which the user is returning the electric vehicle 110 may also deactivate or remove the security credentials sent to the user's mobile device 204 so that the user's mobile device may no longer be used as a key to turn on or start the electric vehicle 110. The electric vehicle 110 will then be ready for another temporary use session by another user.”)

Regarding Claim 12, Koenig in view of Kapolka and Luke teaches The system according to claim 8. Koenig further wherein the server apparatus is further configured to: receive vehicle user data from the processing unit.
{
Para [0126] “Referring now to FIG. 24, a method 2400 for integrating such user-based information as discussed above with vehicle information is provided. In the method 2400, a route selection of a user is received (step 2402), and data from a recreational vehicle is also received, for example from the vehicle 108 at a server 102 as seen in FIG. 4”
Where user data along with vehicle data can be transmitted to a server from the vehicle.
}

Claim(s) 2-4, 10-11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20160003621 A1; hereinafter known as Koenig) in view of Kapolka et al. (US 20040138790 A1; hereinafter known as Kapolka), Luke et al. (US 20170039668 A1; hereinafter known as Luke), and Naffati et al. (US 20190266190 A1; hereinafter Naffati).

Regarding Claim 2, Koenig in view of Kapolka and Luke teaches The processing unit according to claim 1. 
Koenig further teaches Wherein the vehicle analysis data comprises vehicle sensor data,

{
Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)”

Para [0141] “Additional sensors include a brake sensor 3032, a throttle position sensor 3034, a wheel speed sensor 36, and a gear selection sensor 3038. Each of these sensors has an output signal coupled to the ECU 402”
Where the data the ECU outputs can be considered vehicle analysis data and it includes data collected from sensors.
}

Koenig in view of Kapolka and Luke does not teach further configured to: use the first communication interface circuit to receive a prescribed handling stipulation; and ascertain the provision data on the basis of the handling stipulation.

Naffati teaches the processing unit is further configured to: use the first communication interface circuit to receive a prescribed handling stipulation that defines how the vehicle sensor data should be combined; and ascertain the provision data on the basis of the handling stipulation.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering sensors can be considered a handling stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the data collection device can be said to be using a first communication interface. The filtered data is being transmitted so it can be said to be provision data.

The act of “so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted” can be considered combining sensor data as it is being transmitted together.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Kapolka and Luke to incorporate the teachings of Naffati to use the first communication interface to receive a stipulation for the transmission of data because it allows for only relevant data to be transmitted (para [0012] “To configure a respective data collection device in such a manner that only such data or values are read, stored and transmitted, which are relevant for a current search request or a corresponding data collection campaign, it is provided that filters are activated at the data collection device, which filter out non-relevant data or data not specified by the search request, and correspondingly form a data stream, which includes only information that is relevant for the current search request or the data collection campaign.”)

Regarding Claim 3, Koenig in view of Kapolka and Luke teaches The processing unit according to claim 1. 

Koenig in view of Kapolka and Luke does not teach further configured to: use the first communication interface circuit to receive a prescribed transfer stipulation; and ascertain the provision data on the basis of the handling stipulation.

Naffati teaches further configured to: use the first communication interface circuit to receive a prescribed transfer stipulation that defines filtering of the provision data; and ascertain the provision data on the basis of the handling stipulation.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering values can be considered a transfer stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the data collection device can be said to be using a first communication interface. The filtered data is being transmitted so it can be said to be provision data.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Kapolka and Luke to incorporate the teachings of Naffati to use the first communication interface to receive a stipulation for the transmission of data because it allows for only relevant data to be transmitted (para [0012] “To configure a respective data collection device in such a manner that only such data or values are read, stored and transmitted, which are relevant for a current search request or a corresponding data collection campaign, it is provided that filters are activated at the data collection device, which filter out non-relevant data or data not specified by the search request, and correspondingly form a data stream, which includes only information that is relevant for the current search request or the data collection campaign.”)

Regarding Claim 4, Koenig in view of Kapolka and Luke and Naffati teaches The processing unit according to claim 2. 

Naffati teaches further configured to: use the first communication interface circuit to receive a prescribed transfer stipulation that defines filtering of the provision data; and ascertain the provision data on the basis of the handling stipulation.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering values can be considered a transfer stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the data collection device can be said to be using a first communication interface. The filtered data is being transmitted so it can be said to be provision data.
}

Regarding Claim 10, Koenig in view of Kapolka and Luke teaches The system according to claim 8. 

Koenig in view of Kapolka and Luke does not teach wherein the server apparatus is further configured to: provide a handling stipulation for the purpose of transfer to the processing unit.

Naffati teaches wherein the server apparatus is further configured to: provide a handling stipulation for the purpose of transfer to the processing unit.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering sensors can be considered a handling stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the stipulation is being provided by the server and transmitted to the processing unit.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Kapolka and Luke to incorporate the teachings of Naffati to use a server to provide a stipulation for the transmission of data because it allows for only relevant data to be transmitted (para [0012] “To configure a respective data collection device in such a manner that only such data or values are read, stored and transmitted, which are relevant for a current search request or a corresponding data collection campaign, it is provided that filters are activated at the data collection device, which filter out non-relevant data or data not specified by the search request, and correspondingly form a data stream, which includes only information that is relevant for the current search request or the data collection campaign.”)
Regarding Claim 11, Koenig in view of Kapolka and Luke teaches The system according to claim 8. 

Koenig in view of Kapolka and Luke does not teach wherein the server apparatus is further configured to: provide a transfer stipulation for the purpose of transfer to the processing unit.

Naffati teaches wherein the server apparatus is further configured to: provide a transfer stipulation for the purpose of transfer to the processing unit.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering values can be considered a transfer stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the stipulation is being provided by the server and transmitted to the processing unit.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Kapolka and Luke to incorporate the teachings of Naffati to use a server to provide a stipulation for the transmission of data because it allows for only relevant data to be transmitted (para [0012] “To configure a respective data collection device in such a manner that only such data or values are read, stored and transmitted, which are relevant for a current search request or a corresponding data collection campaign, it is provided that filters are activated at the data collection device, which filter out non-relevant data or data not specified by the search request, and correspondingly form a data stream, which includes only information that is relevant for the current search request or the data collection campaign.”)
Regarding Claim 15, Koenig in view of Kapolka and Luke teaches The system according to claim 10. 

Naffati teaches wherein the server apparatus is further configured to: provide a transfer stipulation for the purpose of transfer to the processing unit.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering values can be considered a transfer stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the stipulation is being provided by the server and transmitted to the processing unit.
}
Regarding Claim 17, Koenig in view of Kapolka and Luke and Naffati teaches The system according to claim 10. Koenig further wherein the server apparatus is further configured to: receive vehicle user data from the processing unit.
{
Para [0126] “Referring now to FIG. 24, a method 2400 for integrating such user-based information as discussed above with vehicle information is provided. In the method 2400, a route selection of a user is received (step 2402), and data from a recreational vehicle is also received, for example from the vehicle 108 at a server 102 as seen in FIG. 4”
Where user data along with vehicle data can be transmitted to a server from the vehicle.
}
Regarding Claim 18, Koenig in view of Kapolka and Luke and Naffati teaches The system according to claim 11. Koenig further wherein the server apparatus is further configured to: receive vehicle user data from the processing unit.
{
Para [0126] “Referring now to FIG. 24, a method 2400 for integrating such user-based information as discussed above with vehicle information is provided. In the method 2400, a route selection of a user is received (step 2402), and data from a recreational vehicle is also received, for example from the vehicle 108 at a server 102 as seen in FIG. 4”
Where user data along with vehicle data can be transmitted to a server from the vehicle.
}

Claim(s) 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20160003621 A1; hereinafter known as Koenig) in view of Kapolka et al. (US 20040138790 A1; hereinafter known as Kapolka), Luke et al. (US 20170039668 A1; hereinafter known as Luke), and Lei et al. (US 20190141756 A1; hereinafter Lei).

Regarding Claim 5, Koenig in view of Kapolka and Luke teaches The processing unit according to claim 1. 

Koenig in view of Kapolka and Luke does not teach further configured to: use the first communication interface circuit of the processing unit to receive data containers, which are representative of program data for updating vehicle functions from the server apparatus; and provide said data containers on the internal communication interface circuit.

Lei teaches further configured to: use the first communication interface circuit of the processing unit to receive data containers, which are representative of program data for updating vehicle functions from the server apparatus; and provide said data containers on the internal communication interface circuit.
{
Para [0020] “The AV modem 126 may support receiving software updates and navigation system updates (e.g., map updates) for the vehicle 102, or more particularly the vehicle 102 ECU's, from the vehicle data servers 106 over the network 150 and/or may support uploading images and videos captured by a vehicle 102 camera to the vehicle data servers 106 over the network 150. Such data may facilitate driving operation of the vehicle 102 when the vehicle 102 is an autonomous vehicle.”

Where as shown in fig. 1 the AV modem label 126 can be considered to have a first communication interface that connects with the vehicle data servers and it connects to the vehicle ECU, label 122, via a internal communication interface, label 128
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Kapolka and Luke to incorporate the teachings of Lei to have a server update the program code for ECUs wirelessly because as is well known in the art updating vehicle ECUs using a server increases convenience as no trip to a service center is required.

Regarding Claim 9, Koenig in view of Kapolka and Luke teaches The processing unit according to claim 8. 

Koenig in view of Kapolka and Luke does not teach wherein the server apparatus is further configured to: provide data containers for the purpose of transfer to the processing unit.

Lei teaches wherein the server apparatus is further configured to: provide data containers for the purpose of transfer to the processing unit.
{
Para [0020] “The AV modem 126 may support receiving software updates and navigation system updates (e.g., map updates) for the vehicle 102, or more particularly the vehicle 102 ECU's, from the vehicle data servers 106 over the network 150 and/or may support uploading images and videos captured by a vehicle 102 camera to the vehicle data servers 106 over the network 150. Such data may facilitate driving operation of the vehicle 102 when the vehicle 102 is an autonomous vehicle.”

Where the vehicle data servers are transmitting software updates, e.g. data containers, to the vehicle modem which would have a processing unit.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Kapolka and Luke to incorporate the teachings of Lei to have a server update the program code for ECUs wirelessly because as is well known in the art updating vehicle ECUs using a server increases convenience as no trip to a service center is required.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20160003621 A1; hereinafter known as Koenig) in view of King et al. (US 20190120195 A1; hereinafter known as King) and Luke et al. (US 20170039668 A1; hereinafter known as Luke) 

Regarding Claim 7, Koenig teaches A mobile apparatus comprising: 
a first communication interface circuit configured to communicate with a server apparatus; 
{
Para [0081] “In the embodiment shown, the mobile application 300 resides in a memory 302 of a mobile device 110, which typically includes a programmable circuit, display, camera, and global positioning system (GPS) antenna. Generally, the mobile application 300 is configured to interface to the mobile application interface 202 of FIG. 2, on the server 102.”
}
a second communication interface 
{
 Para [0175] “An operator's phone or other device may be used as a key or security device for the vehicle. Alternatively, a key card or security badge may be used to activate the vehicle.” where the is a communication interface for using the phone as a key, however specific circuit/interface for this is not disclosed.
}

a third communication interface circuit configured to communicate with a processing unit,
{
Fig. 3 and Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” where the vehicle interface 314 is shown to be on the mobile device and communicates with an ecu, e.g. processing unit of a vehicle, and is thus reads on the third communication interface


Regarding the second communication interface, In the claim interpretation section above it is stated that the specification states “Physically, the first and/or second and/or third communication interface of the mobile apparatus can form one unit and can thus be a single communication interface.” Thus, as the third communication interface is taught, the second communication interface can be considered taught as well as under the broadest reasonable interpretation they can be considered to be physically the same.
}
wherein the mobile apparatus is configured to:
provide the vehicle entry data on the second communication interface circuit for the purpose of transfer to the processing unit; 
{
 Para [0175] “An operator's phone or other device may be used as a key or security device for the vehicle. Alternatively, a key card or security badge may be used to activate the vehicle.” activating the vehicle with the phone in a way similar to a key/security device means that some sort of authorization data for vehicle access is being sent.
}
use the third communication interface circuit to receive provision data; and signal the provision data.
{
Fig. 3 and Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” where speed, fuel consumption, and operational parameters can be considered provision data and where displaying them to a user can be considered “signal the provision data”
}

Koenig does not teach, a second communication interface circuit and use the first communication interface circuit to receive vehicle entry data from the server apparatus; 

However, King teaches a second communication interface circuit
{para [0002] “With the development of wireless technology, mobile devices such as mobile phones may be used to replace traditional keys to unlock and start a vehicle. An owner of a vehicle may install applications and electronic or virtual keys for the vehicle on his/her mobile phone, and pair the mobile phone with the vehicle computer system. When the phone is within proximity to the vehicle, the phone connects to the vehicle's computer system via a wireless connection such as a BLUETOOTH, BLUETOOTH Low Energy (BLE), NFC, or other suitable phone-resident protocols, and the computer system verifies the paired encryption key stored in vehicle with the encryption key stored in the mobile device via the application. Upon a successful verification, the computer system may allow the owner to unlock and/or authorize the vehicle to accept a start command.”
}
provide the vehicle entry data on the second communication interface circuit for the purpose of transfer to the processing unit; 
{para [0002] “With the development of wireless technology, mobile devices such as mobile phones may be used to replace traditional keys to unlock and start a vehicle. An owner of a vehicle may install applications and electronic or virtual keys for the vehicle on his/her mobile phone, and pair the mobile phone with the vehicle computer system. When the phone is within proximity to the vehicle, the phone connects to the vehicle's computer system via a wireless connection such as a BLUETOOTH, BLUETOOTH Low Energy (BLE), NFC, or other suitable phone-resident protocols, and the computer system verifies the paired encryption key stored in vehicle with the encryption key stored in the mobile device via the application. Upon a successful verification, the computer system may allow the owner to unlock and/or authorize the vehicle to accept a start command.”
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig to incorporate the teachings of King to use a communication interface circuit that is separate from other communication interface circuits because it would be obvious to try. There are several different common different wireless interfaces on mobile phones such as Wi-Fi, cellular, Bluetooth, and NFC, and with the limited number of combinations it would be reasonable for one of ordinary skill in the art to try and use any one of them.

Koenig in view of King does not teach, use the first communication interface circuit to receive vehicle entry data from the server apparatus; 


However, Luke teaches use the first communication interface circuit to receive vehicle entry data from the server apparatus; 

{
Para [0078] “The user then approaches electric vehicle 110 and uses the user's mobile device as a key to turn on and use electric vehicle 110, thus initiating the user's temporary use session of electric vehicle 110. This may be performed, for example, by communication of security credentials from the collection, charging and distribution machine 108a and/or the electric vehicle sharing management system server 106 to the mobile device 204 (which may be encrypted) associated with the account of the user. These security credentials are recognized by a security system of the electric vehicle 110 in order to enable operation of the electric vehicle 110 for use.”
Where the security credentials, e.g. vehicle entry data, can be received from a server.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of King to incorporate the teachings of Luke to receive the vehicle entry data from a server because for flexibility in what users can access the vehicle (para [0078] “the electric vehicle sharing management system server 106 and/or the collection, charging and distribution machine 108b at which the user is returning the electric vehicle 110 may also deactivate or remove the security credentials sent to the user's mobile device 204 so that the user's mobile device may no longer be used as a key to turn on or start the electric vehicle 110. The electric vehicle 110 will then be ready for another temporary use session by another user.”)


Claim(s) 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20160003621 A1; hereinafter known as Koenig) in view of Kapolka et al. (US 20040138790 A1; hereinafter known as Kapolka), Luke et al. (US 20170039668 A1; hereinafter known as Luke), Lei et al. (US 20190141756 A1; hereinafter Lei) and Naffati et al. (US 20190266190 A1; hereinafter Naffati).

Regarding Claim 13, Koenig in view of Kapolka, Luke and Lei teaches The system according to claim 9. 

Koenig in view of Kapolka, Luke and Lei does not teach wherein the server apparatus is further configured to: provide a handling stipulation for the purpose of transfer to the processing unit.

Naffati teaches wherein the server apparatus is further configured to: provide a handling stipulation for the purpose of transfer to the processing unit.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering sensors can be considered a handling stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the stipulation is being provided by the server and transmitted to the processing unit.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Kapolka, Luke and Lei to incorporate the teachings of Naffati to use a server to provide a stipulation for the transmission of data because it allows for only relevant data to be transmitted (para [0012] “To configure a respective data collection device in such a manner that only such data or values are read, stored and transmitted, which are relevant for a current search request or a corresponding data collection campaign, it is provided that filters are activated at the data collection device, which filter out non-relevant data or data not specified by the search request, and correspondingly form a data stream, which includes only information that is relevant for the current search request or the data collection campaign.”)

Regarding Claim 14, Koenig in view of Kapolka, Luke and Lei teaches The system according to claim 9. 

Koenig in view of Kapolka, Luke and Lei does not teach wherein the server apparatus is further configured to: provide the transfer stipulation for the purpose of transfer to the processing unit.

Naffati teaches wherein the server apparatus is further configured to: provide the transfer stipulation for the purpose of transfer to the processing unit.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering values can be considered a transfer stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the stipulation is being provided by the server and transmitted to the processing unit.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Kapolka, Luke and Lei to incorporate the teachings of Naffati to use a server to provide a stipulation for the transmission of data because it allows for only relevant data to be transmitted (para [0012] “To configure a respective data collection device in such a manner that only such data or values are read, stored and transmitted, which are relevant for a current search request or a corresponding data collection campaign, it is provided that filters are activated at the data collection device, which filter out non-relevant data or data not specified by the search request, and correspondingly form a data stream, which includes only information that is relevant for the current search request or the data collection campaign.”)

Regarding Claim 16, Koenig in view of Kapolka, Luke and Lei teaches The system according to claim 9. Koenig further wherein the server apparatus is further configured to: receive vehicle user data from the processing unit.
{
Para [0126] “Referring now to FIG. 24, a method 2400 for integrating such user-based information as discussed above with vehicle information is provided. In the method 2400, a route selection of a user is received (step 2402), and data from a recreational vehicle is also received, for example from the vehicle 108 at a server 102 as seen in FIG. 4”
Where user data along with vehicle data can be transmitted to a server from the vehicle.
}


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668            

                                                                                                                                                                                                                                                                                                                                                                                                    /JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668